Costa v Merrill Lynch/WFC/L, Inc. (2015 NY Slip Op 09611)





Costa v Merrill Lynch/WFC/L, Inc.


2015 NY Slip Op 09611


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16476 158127/12

[*1] Daniel Costa, et al., Plaintiffs-Respondents,
v Merrill Lynch/WFC/L, Inc., et al., Defendants-Respondents, Nomura Holding America, Inc., et al., Defendants-Appellants.


Strongin Rothman & Abrams, LLP, New York (Howard F. Strongin of counsel), for appellants.
Arye, Lustig & Sassower, P.C., New York (Jay A. Wechsler of counsel), for Daniel Costa and Karen Costa, respondents.
Jeffrey Samel & Partners, New York (Robert G. Spevack of counsel), for Merrill Lynch/WFC/L, Inc., Bank of America Corporation and ABM Janitorial Services, Inc., respondents.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered September 10, 2014, which, insofar as appealed from as limited by the briefs, denied that part of the motion of defendants' Nomura Holding American, Inc., Nomura Securities International, Inc., and Nomura Securities North America, LLC. (collectively Nomura) for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
Nomura's motion was properly denied, in this action where plaintiff Daniel Costa alleges that he was injured when he slipped on brown liquid in the freight elevator lobby of a floor leased by Nomura. The record presents triable issues of fact as to which floor that Nomura leased was the accident location, which entity was responsible for cleaning that part of the premises, and when, prior to plaintiff's accident, those premises were last inspected (see e.g. Nugent v 1235 Concourse Tenants Corp., 83 AD3d 532 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK